IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TASHARA SHONTA BROWN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-2540

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 10, 2014.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Nancy A. Daniels, Public Defender, and Kathleen Stover and Glen P. Gifford,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




CLARK, J.

      The jury convicted Tashara Brown of conspiracy to traffic in 28 grams or

more of cocaine. As evidence, the State admitted both chemically tested cocaine

and “untested white powder” that an officer testified was consistent with cocaine.

Because the State did not use the officer’s testimony regarding the untested white
powder to evidence the necessary weight requirement for trafficking, we affirm

Appellant’s judgment and sentence. 1

      The Florida Supreme Court has made clear the State may not comingle

white powder prior to testing and then use that comingled substance to prove the

necessary weight for trafficking. Greenwade v. State, 124 So. 3d 215, 215, 227

(Fla. 2013) (explaining if the State “fail[s] to independently chemically test each

individual packet, . . . the State [has] failed to meet its burden to prove the essential

element of weight”). The court’s focus was weight. See id. at 220-28.

      And the court’s holding was solely limited to proving “the statutory

threshold for weight”:

      [W]e hold that to establish beyond a reasonable doubt that
      individually wrapped packets of white powder meet the statutory
      threshold for weight in trafficking prosecutions, the State must
      chemically prove that each individually wrapped packet contains at
      least a mixture of a controlled substance before it may combine the
      contents and determine whether those contents meet the statutory
      threshold for weight.

Id. at 229; see also id. at 230-31 (“[W]e hold that to satisfy the burden of proving

that the evidence seized meets the statutory threshold for weight in trafficking

prosecutions beyond a reasonable doubt . . . .”) (emphasis added).

      Here, Ms. Brown asserts Greenwade requires every white powder, in every

case, be chemically tested before it can be admitted for any purpose. This reads

1
  Appellant raised two other issues.       As to those, we affirm the trial court’s
determinations without comment.
                                           2
Greenwade too broadly. Greenwade addressed one specific issue: weight. The

Greenwade court made one specific holding:           applicable to weight.     The

Greenwade court mandated one specific thing from prosecutors: “the statutory

threshold for weight in trafficking prosecutions” be evidenced by chemical testing.

         In line with this mandate, the State here evidenced 30.3 grams of cocaine

(more than 2 grams above the statutory limit) by chemical testing of a single, non-

comingled bag—as it was required to do. It is of no consequence that the State

furthered its conspiracy case through testimony of a twelve-year, veteran narcotics

officer that other bags of white powder were also cocaine. Testimony to identify a

substance not used to prove a trafficking weight does not implicate Greenwade.

Such testimony should be governed by the traditional rules of evidence, and Ms.

Brown does not assert the officer’s testimony ran afoul of traditional evidence

rules.

         Accordingly, the court did not err in admitting the officer’s testimony

regarding the untested white powder, not used as evidence of weight and only used

as evidence of a conspiracy. Ms. Brown’s judgment and sentence are AFFIRMED.

VAN NORTWICK and SWANSON, JJ., CONCUR.




                                         3